Title: To Benjamin Franklin from the Duc de Chaulnes, [after 28 February 1777]
From: Chaulnes, Yves-Marie-Joseph d’Albert d’Ailly, duc de
To: Franklin, Benjamin


Saturday evening [after February 28, 1777]
The Duke’s of chaulnes best compliments to Mister francklin; since every day of thise Weeck is convenient to him, after thursday to receive the Duke; he Shall take the liberty of asking a diner at Mister francklin according for his offer, for thursday, or fryday next, and prays him to chuse of both. The Duke is not so bold than to hope, to pass philosophicaly the after noon, but with a philosopher, and a very true one in every regard.
 
Addressed: A Monsieur / Monsieur francklin, membre / du congrès americain / A Pascy
